


FORM OF AMENDMENT NO. 1 OF THE BANKFINANCIAL, F.S.B. AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
Exhibit 10.33


AMENDMENT NO. 1 OF THE
BANKFINANCIAL, F.S.B.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDMENT NO. 1 of the AMENDED AND RESTATED EMPLOYMENT AGREEMENT by and between
BankFinancial, F.S.B. (the “Bank”) and Name (the “Executive”) dated May 6, 2008
(the “Agreement”), which amendment is effective on December 31, 2012 (the
“Effective Date”).
WHEREAS, pursuant to and subject to Section 11 of the Agreement, the parties may
amend the Agreement by a written agreement.
WHEREAS, the parties desire to amend the Agreement in accordance with Internal
Revenue Service Guidance under Section 409A of the Internal Revenue Code of
1986, as amended.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
The last two sentences of Section 6(b) are replaced with the following: “Amounts
payable under Subsection (ii) and (iv) of this Section 6(b) shall be paid as
provided in Section (j) and as may be required to be deferred pursuant to
Section 24.”

2.
The last two sentences of Section 6(c) are replaced with the following: “Amounts
payable under Subsection (ii) and (iv) of this Section 6(c) shall be paid as
provided in Section (j) and as may be required to be deferred pursuant to
Section 24.”

3.
The last two sentences of Section 6(e) are replaced with the following: “Amounts
payable under this Section 6(e) shall be paid as provided in Section (j) and as
may be required to be deferred pursuant to Section 24.”

4.
The last sentence of Section 6(f) is replaced with the following: “Amounts
payable under this Section 6(f) shall be paid as provided in Section (j).”

5.Section 6(j) is amended to read as follows:
“(j)    General Release and Time of Payment. In consideration of the Bank's
agreements with respect to the monetary payments and other benefits provided for
in Section 6 of this Agreement (which payments and benefits exceed the nature
and scope of that to which Executive would have been legally entitled to receive
absent this Agreement), and as a condition precedent to Executive's receipt of
such payments and other benefits, Executive (or in the event of Executive's
death, Executive's executor, trustee, administrator or personal representative,
as applicable), shall execute and deliver to the Bank a general release in favor
of the Bank and its Affiliates (as defined below) not later than twenty‑two (22)
days after Executive's termination of employment, releasing all claims, demands,
causes of actions and liabilities arising out of this Agreement, Executive's
employment or the termination thereof, including, but not limited to, claims,
demands, causes of action and liabilities for wages, back pay, front pay,
attorney's fees, other sums of money, insurance, benefits, or contracts; and all
claims, demands, causes of actions and liabilities arising out of or under the
statutory, common law or other rules, orders or regulations of the United States
or any State or political subdivision thereof, whether now existed or
hereinafter enacted or adopted, including the Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act, and subject to the applicable
waiting or rescission periods thereunder, the Bank shall pay the amounts due
under the applicable Section 6(b), (c), (e), or (f) in one (1) lump sum on the
sixtieth (60th) day following the date of Executive's termination of employment.
Notwithstanding the foregoing or anything to the contrary herein, the general
release shall not release, and shall expressly reserve, any unperformed
obligations of the Bank under this Agreement, or of BFC under the 2006 EIP or
the BFC Agreement, to Executive.”
6.In all other respects, the Agreement shall remain unchanged and in full force
and effect.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, BankFinancial, F.S.B. has caused this Agreement to be
executed by its duly authorized officer and Executive has signed this Agreement
as set forth below.
BANKFINANCIAL, F.S.B.
EXECUTIVE
By:


Its:
Date: December ____, 2012




Date: December ____, 2012



Named Executive Officers who are parties to this amendment:
F. Morgan Gasior
Paul A. Cloutier
James J. Brennan
Christa N. Calabrese




